IN THE COURT OF APPEALS OF TENNESSEE
                     AT NASHVILLE



                                                           FILED
OWNER-OPERATOR               )
INDEPENDENT DRIVERS          )                             February 29, 2000
ASSOCIATION, INC., HAROLD    )                             Cecil Crowson, Jr.
LANDRY, JIMMY HUX d/b/a      )                            Appellate Court Clerk
HUX TRUCKING, RICHARD        )
KERSHMAN, and LAUREL         )
BARRICK, Individually and On )
Behalf of All Others Similarly
                             )
Situated,                    )
                             )
      Plaintiffs/Appellants, )                  Appeal No.
                             )                  M1999-02560-COA-R3-CV
VS.                          )
                             )                  Williamson Chancery
CONCORD EFS, INC., EFS       )                  No. 125387
NATIONAL BANK, FLYING J,     )
INC., and PILOT CORPORATION, )
                             )
      Defendants/Appellees.  )


                                    ORDER

             Pursuant    to   the   petitions    for   rehearing   submitted   by

defendants/appellees Flying J, Inc., and Pilot Corporation, the petitions are

hereby granted, the opinion filed in this case is withdrawn, and the attached

opinion is substituted therefor.



                                       ______________________________
                                       BEN H. CANTRELL,
                                       PRESIDING JUDGE, M.S.


                                       ______________________________
                                       WILLIAM C. KOCH, JR., JUDGE


                                       _______________________________
                                       WILLIAM B. CAIN, JUDGE